Exhibit 10.1

Separation Agreement and General Release

For good and valuable consideration, the parties below enter this Separation
Agreement and General Release (“Agreement”).

1.                                      Parties.  The parties to this Agreement
are Curtis Cluff, his heirs, representatives, successors and assigns
(hereinafter referred to collectively as “Mr. Cluff”) and OMP, Inc. and/or any
of its successors, subsidiaries, affiliates, parents, and related companies
(hereinafter referred to collectively as the “Company”).

2.                                      Separation from Employment.  The parties
agree that Mr. Cluff’s employment relationship with the Company will end on
December 31, 2007, provided, however, that (a) Mr. Cluff may elect to resign on
an earlier date, or (b) the Company may elect to terminate Mr. Cluff’s
employment on an earlier date in the event Mr. Cluff fails or refused to perform
his assigned duties to the Company’s reasonable satisfaction.  (The actual date
of Mr. Cluff’s termination is hereafter referred to as the “Separation Date”.) 
Mr. Cluff shall continue to receive his current salary and benefits up to and
including the Separation Date.  Between the date this Agreement is executed and
the Separation Date, it is understood and agreed that Mr. Cluff will be
transitioning his duties and responsibilities to others, as directed by the
Company, and that he will use his best efforts to ensure a smooth transition.

3.                                      Transition Success Payment.  Provided
that Mr. Cluff remains employed through December 31, 2007 because he has not
resigned earlier and has not been terminated earlier for failing to perform his
duties to the Company’s reasonable satisfaction, and further provided that he
timely executes and returns to the Company the additional Second Separation
Agreement and General Release in the form of Exhibit A hereto, the Company
agrees to provide him with a transition success payment in the amount of
$49,666.68, which is equivalent to two months of Mr. Cluff’s regular pay, less
applicable withholding taxes, in a lump sum (the “Transition Success Payment”). 
Provided Mr. Cluff executes (and does not revoke) and complies with every
provision of this Agreement, said Transition Success Payment shall be delivered
to Mr. Cluff within ten (10) business days following his delivery to the Company
of the executed additional Second Separation Agreement and General Release in
the form of Exhibit A hereto.

4.                                      Release of Claims By Mr. Cluff.   As
consideration for the promises and covenants of the Company set forth in this
Agreement, Mr. Cluff hereby fully and forever releases and discharges the
Company and its or their current and former owners, shareholders, agents,
employee benefit plans, representatives, employees, attorneys, parties,
successors, predecessors, related companies, and assigns (hereinafter
collectively called the “Released Parties”), from all claims and causes of
action, whether known or


--------------------------------------------------------------------------------


unknown, including but not limited to those arising out of or relating in any
way to Mr. Cluff’s employment with the Company, including the termination of his
employment, based on any acts or events occurring up until the date of Mr.
Cluff’s signature below.  Mr. Cluff understands and agrees that this Release is
a full and complete waiver of all claims, including, but not limited to, any
claims of wrongful discharge, breach of contract, breach of the covenant of good
faith and fair dealing, violation of public policy, defamation, personal injury,
emotional distress; any claims under Title VII of the Civil Rights Act of 1964,
as amended, the Fair Labor Standards Act, the Age Discrimination in Employment
Act of 1967, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), as related to severance benefits, the California Fair Employment and
Housing Act, California Government Code § 12900 et seq., the California Labor
Code, the California Business & Professions Code, the Equal Pay Act of 1963, the
Americans With Disabilities Act, the Family and Medical Leave Act, the
California Family Rights Act, the Civil Rights Act of 1991; and any claims under
any other federal, state, and local laws and regulations.  This Agreement does
not release claims that cannot be released as a matter of law, including, but
not limited to, claims under Division 3, Article 2 of the California Labor Code
(which includes indemnification rights).

5.                                      Outstanding Claims.  As further
consideration and inducement for this Agreement, Mr. Cluff represents that he
has not filed or otherwise pursued any charges, complaints or claims of any
nature which are in any way pending against the Company or any of the Released
Parties with any court with respect to any matter covered by this Agreement and
that, to the extent permitted by law, he will not do so in the future.  Mr.
Cluff further represents that, with respect to any charge, complaint or claim he
has filed or otherwise pursued or will file or otherwise pursue in the future
with any state or federal agency against the Company or any of the Released
Parties, he will forgo any monetary damages, including but not limited to
compensatory damages, punitive damages, and attorneys’ fees, to which he may
otherwise be entitled in connection with said charge, complaint or claim. 
Nothing in this Agreement shall limit Mr. Cluff’s right to file a charge,
complaint or claim with any state or federal agency or to participate or
cooperate in such matters.

7.                                      Civil Code 1542 Waiver. As a further
consideration and inducement for this Agreement, Mr. Cluff hereby waives any and
all rights under Section 1542 of the California Civil Code or any other similar
state, local, or federal law, statute, rule, order or regulation he may have
with respect to the Company and any of the Released Parties.

Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

2


--------------------------------------------------------------------------------


Mr. Cluff expressly agrees that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.

9.                                      Additional Release.  The parties agree
that, provided Mr. Cluff executes the additional Second Separation Agreement and
General Release in the form of Exhibit A hereto within twenty-one (21) calendar
days after the Separation Date, the Company shall provide Mr. Cluff with the
Transition Success Payment described in Paragraph 3 above, pursuant to the terms
and conditions set forth in Exhibit A

10.                               Acknowledgement and Release of Claims by the
Company.  As additional consideration for the releases, promises and covenants
of Mr. Cluff set forth in this Agreement, the Company hereby acknowledges that
this separation of employment is by mutual and amicable agreement and not for
cause.  The Company fully and forever agrees that no claim for “cause” nor
“termination for cause” can or will be raised presently nor at any time in the
future.  Not withstanding the foregoing, the Company may terminate Mr. Cluff’s
employment prior to December 31, 2007, as stated and in accordance with
paragraph 2.(b) of this agreement, provided however that such termination will
result only in the maximum loss of the Transition Success Payment, as well as
the salary and benefits that would otherwise have been earned by Mr. Cluff from
the date of such termination through December 31, 2007, and shall not in any
case constitute cause under the definition of Mr. Cluff’s employment and/or
stock option agreements.

11.                               Consideration and Revocation Periods.  Mr.
Cluff understands that he has the right to consult with an attorney before
signing this Agreement.  Mr. Cluff also understands that he has twenty-one (21)
calendar days after receipt of this Agreement within which to review and
consider it and decide to execute or not execute it.  Mr. Cluff also understands
that for a period of seven (7) calendar days after signing this Agreement, he
may revoke this Agreement by delivering to the VP, Human Resources of the
Company, within said seven (7) calendar days, a letter stating that he is
revoking it.

12.                               No Admission of Liability.  By entering into
this Agreement, the Company and all Released Parties do not admit any liability
whatsoever to Mr. Cluff or to any other person arising out of claims heretofore
or hereafter asserted by him, and the Company, for itself and all Released
Parties, expressly denies any and all such liability.

13.                               Confidentiality of Terms of Agreement.  Mr.
Cluff agrees to maintain in confidence the terms of this Agreement and to
discuss them only with attorneys, tax advisors, and family members who have a
reasonable need to know of such terms.

3


--------------------------------------------------------------------------------


14.                               Non-Disclosure of Confidential and Proprietary
Information.  Mr. Cluff agrees that he shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company. 
Mr. Cluff agrees that, in accordance with this Agreement and any other
confidentiality agreements which may exist between him and the Company, he shall
not divulge, furnish, or make available to any party any confidential or
proprietary information of the Company.  Mr. Cluff further agrees that on or
before the Separation Date, he shall return to the Company all of its property
in his possession.

15.                               Joint Participation In Preparation Of
Agreement.  The parties hereto participated jointly in the negotiation and
preparation of this Agreement, and each party has had the opportunity to obtain
the advice of legal counsel and to review, comment upon, and redraft this
Agreement.  Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party.  This Agreement shall be construed
as if the parties jointly prepared this Agreement, and any uncertainty or
ambiguity shall not be interpreted against any one party and in favor of the
other.

16.                               Choice of Law and Consent to Jurisdiction. 
The parties agree that California law shall govern the validity, effect, and
interpretation of this Agreement.

17.                               Section Headings.  Section headings in this
Agreement are included for convenience of reference only and shall not be
considered a part of this Agreement for any other purpose.

18.                               Entire Agreement.  This Agreement constitutes
the complete understanding between Mr. Cluff and the Company and supersedes any
and all prior agreements, promises, representations, or inducements, no matter
its or their form, concerning its subject matter, with the exception of any
confidentiality, proprietary information, trade secret or invention assignment
agreement, stock option award plan and agreement or stock option incentive
agreement to the extent of any rights, responsibilities and awarding pertaining
to any and all stock options that Mr. Cluff has received from the Company as of
the date of this agreement, whether vested or unvested, exercised or
unexercised, signed by Mr. Cluff, which remain in full force and effect to the
extent not inconsistent with this Agreement.  In particular, this Agreement
replaces and renders null and void (a) the offer letter/agreement dated November
30, 2001 signed by Mr. Cluff and A.T. McNamara, (b) the Severance Agreement
entered into as of August 29, 2006, signed by Mr. Cluff and Steven Carlson, (c)
the August 6, 2007 letter/agreement entitled Amendment to Employment Agreement
dated November 30, 2001, and (d) any other bonus or incentive plan of the
Company, provided, however, that Mr. Cluff will continue to receive through the
Separation Date his base salary, standard vacation accrual and employee
insurance benefits provided to similarly-situated executives.  No promises or
agreements made subsequent to the execution of this Agreement by these parties
shall be binding unless reduced to writing and signed by authorized
representatives of these parties.  Should any of the provisions of this
Agreement be rendered invalid by a court or government agency of competent
jurisdiction, the remainder of this Agreement shall, to the fullest extent
permitted by applicable law, remain in full force and effect.

4


--------------------------------------------------------------------------------


19.                               Arbitration.  THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
AND ANY OF THE MATTERS HEREIN RELEASED, INCLUDING WITHOUT LIMITATION WHETHER MR.
CLUFF HAS PERFORMED HIS DUTIES TO THE COMPANY’S REASONABLE SATISFACTION, SHALL
BE SUBJECT TO ARBITRATION IN LOS ANGELES COUNTY, BEFORE JAMS, PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW,
INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE.  THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH
DISPUTES.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE
PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN
ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. 
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.

20.                               Lock-Up Agreement.  Mr. Cluff hereby agrees
that, for the duration of any time period (not to exceed 180 days) specified by
the Company and an underwriter of common stock or other securities of the
Company following the effective date of a registration statement of the Company
filed under the Securities Act of 1933, as amended, he and his assigns shall
not, to the extent requested by the Company and such underwriter, directly or
indirectly sell, offer to sell, contract to sell (including without limitation
any short sale) grant any option to purchase or otherwise transfer or dispose of
(other than to donees who agree to be similarly bound) any securities of the
Company held by him or his assigns at any time during such period and that he
and his assigns will execute an agreement to this effect as requested by the
Company and/or the underwriter; provided, however, that all officers and
directors of the Company holding company

5


--------------------------------------------------------------------------------


securities enter into similar agreements.  In order to enforce the foregoing
covenant, the Company may impose stop order instructions with respect to the
Company securities of Mr. Cluff and his assigns until the end of such period.

21.                               Acknowledgement.  Mr. Cluff hereby
acknowledges that he has read and understands the foregoing Agreement and that
he signs it voluntarily and without coercion.

Dated: September 7, 2007

 

/s/

 

Curtis Cluff

 

 

 

 

 

 

 

 

 

 

 

 

Dated: September 7, 2007

 

OMP, Inc.

 

 

 

 

 

By /s/

 

Suzanne Ewing

 

 

 

 

Vice President Human Resources

 

6


--------------------------------------------------------------------------------


Exhibit A

Second Separation Agreement and General Release

For good and valuable consideration, the parties below enter this Second
Separation Agreement and General Release (the “Second Agreement”).

1.                                      Parties.  The parties to this Agreement
are Curtis Cluff, his heirs, representatives, successors and assigns
(hereinafter referred to collectively as “Mr. Cluff”) and OMP, Inc. and/or any
of its successors, subsidiaries, affiliates, parents, and related companies
(hereinafter referred to collectively as the “Company”).

2.                                      Separation from Employment.  Mr. Cluff
acknowledges and agrees that his employment relationship with the Company has
ended, effective December 31, 2007 (the “Separation Date”), and has not been
terminated earlier by either party.

3.                                      Separation Benefits.  As consideration
for the promises and covenants of Mr. Cluff set forth in the first Separation
Agreement and General Release previously executed by him and the Company (the
“First Agreement”) and further set forth in this Second Agreement, the Company
will provide him with the Transition Success Payment set forth in the First
Agreement, provided he signs and returns this executed Second Agreement to the
Company within the time period set forth in Paragraph 8 below.

4.                                      No Other Payments Due.  Mr. Cluff
acknowledges and agrees that he has received all salary, accrued vacation,
bonuses, or other such sums due to him other than the Transition Success
Payment.

5.                                      Release of Claims By Mr. Cluff.   As
consideration for the promises and covenants of the Company set forth in this
Agreement, Mr. Cluff hereby fully and forever releases and discharges the
Company and its or their current and former owners, shareholders, agents,
employee benefit plans, representatives, employees, attorneys, parties,
successors, predecessors, related companies, and assigns (hereinafter
collectively called the “Released Parties”), from all claims and causes of
action, whether known or unknown, including but not limited to those arising out
of or relating in any way to Mr. Cluff’s employment with the Company, including
the termination of his employment, based on any acts or events occurring up
until the date of Mr. Cluff’s signature below.  Mr. Cluff understands and agrees
that this Release is a full and complete waiver of all claims, including, but
not limited to, any claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, violation of public policy,
defamation, personal injury, emotional distress; any claims under Title VII of
the Civil Rights Act of 1964, as amended, the Fair Labor Standards Act, the Age
Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), as related to severance benefits,
the California Fair Employment and Housing Act, California Government Code
§ 12900 et seq., the California Labor

7


--------------------------------------------------------------------------------


Code, the California Business & Professions Code, the Equal Pay Act of 1963, the
Americans With Disabilities Act, the Family and Medical Leave Act, the
California Family Rights Act, the Civil Rights Act of 1991; and any claims under
any other federal, state, and local laws and regulations.  This Agreement does
not release claims that cannot be released as a matter of law, including, but
not limited to, claims under Division 3, Article 2 of the California Labor Code
(which includes indemnification rights).

6.                                      Outstanding Claims.  As further
consideration and inducement for this Agreement, Mr. Cluff represents that he
has not filed or otherwise pursued any charges, complaints or claims of any
nature which are in any way pending against the Company or any of the Released
Parties with any court with respect to any matter covered by this Agreement and
that, to the extent permitted by law, he will not do so in the future.  Mr.
Cluff further represents that, with respect to any charge, complaint or claim he
has filed or otherwise pursued or will file or otherwise pursue in the future
with any state or federal agency against the Company or any of the Released
Parties, he will forgo any monetary damages, including but not limited to
compensatory damages, punitive damages, and attorneys’ fees, to which he may
otherwise be entitled in connection with said charge, complaint or claim. 
Nothing in this Agreement shall limit Mr. Cluff’s right to file a charge,
complaint or claim with any state or federal agency or to participate or
cooperate in such matters.

7.                                      Civil Code 1542 Waiver. As a further
consideration and inducement for this Agreement, Mr. Cluff hereby waives any and
all rights under Section 1542 of the California Civil Code or any other similar
state, local, or federal law, statute, rule, order or regulation he may have
with respect to the Company and any of the Released Parties.

Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Mr. Cluff expressly agrees that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.

8.                                      Consideration and Revocation Periods. 
Mr. Cluff understands that he has the right to consult with an attorney before
signing this Agreement.  Mr. Cluff also understands that he has twenty-one (21)
calendar days after receipt of this Agreement within which to review and
consider it and decide to execute or not execute it, and that he shall not sign
it prior to December 31, 2007.  Mr. Cluff also understands that for a period of
seven (7) calendar days after signing this Agreement, he may revoke this
Agreement by delivering to the VP, Human Resources of the Company, within said
seven (7) calendar days, a letter stating that he is revoking it.

8


--------------------------------------------------------------------------------


9.                                      No Admission of Liability.  By entering
into this Agreement, the Company and all Released Parties do not admit any
liability whatsoever to Mr. Cluff or to any other person arising out of claims
heretofore or hereafter asserted by him, and the Company, for itself and all
Released Parties, expressly denies any and all such liability.

10.                               Confidentiality of Terms of Agreement.  Mr.
Cluff agrees to maintain in confidence the terms of this Agreement and to
discuss them only with attorneys, tax advisors, and family members who have a
reasonable need to know of such terms.

11.                               Non-Disclosure of Confidential and Proprietary
Information.  Mr. Cluff agrees that he shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company. 
Mr. Cluff agrees that, in accordance with this Agreement and any other
confidentiality agreements which may exist between him and the Company, he shall
not divulge, furnish, or make available to any party any confidential or
proprietary information of the Company.  Mr. Cluff further agrees that on or
before the Separation Date, he shall return to the Company all of its property
in his possession.

12.                               Joint Participation In Preparation Of
Agreement.  The parties hereto participated jointly in the negotiation and
preparation of this Agreement, and each party has had the opportunity to obtain
the advice of legal counsel and to review, comment upon, and redraft this
Agreement.  Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party.  This Agreement shall be construed
as if the parties jointly prepared this Agreement, and any uncertainty or
ambiguity shall not be interpreted against any one party and in favor of the
other.

13.                               Choice of Law and Consent to Jurisdiction. 
The parties agree that California law shall govern the validity, effect, and
interpretation of this Agreement.

14.                               Section Headings.  Section headings in this
Agreement are included for convenience of reference only and shall not be
considered a part of this Agreement for any other purpose.

15.                               Entire Agreement.  This Agreement constitutes
the complete understanding between Mr. Cluff and the Company and supersedes any
and all prior agreements, promises, representations, or inducements, no matter
its or their form, concerning its subject matter, with the exception of the
Settlement Agreement and General Release and any confidentiality, proprietary
information, trade secret or invention assignment agreement previously executed
by Mr. Cluff, which remain in full force and effect to the extent not
inconsistent with this Agreement.  No promises or agreements made subsequent to
the execution of this Agreement by these parties shall be binding unless reduced
to writing and signed by authorized representatives of these

9


--------------------------------------------------------------------------------


parties.  Should any of the provisions of this Agreement be rendered invalid by
a court or government agency of competent jurisdiction, the remainder of this
Agreement shall, to the fullest extent permitted by applicable law, remain in
full force and effect.

16.                               Acknowledgement.  Mr. Cluff hereby
acknowledges that he has read and understands the foregoing Agreement and that
he signs it voluntarily and without coercion.

Dated:

 

, 200

 

 

 

 

 

 

 

Curtis Cluff

 

 

 

 

 

 

Dated:

 

, 200

 

 

 

OMP, Inc.

 

 

 

 

 

By

 

 

 

 

[Title]

 

10


--------------------------------------------------------------------------------